 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RODRICK JERMON SMITH,                            No. 2:20-cv-01510-TLN-JDP
12                       Plaintiff,
13           v.                                        ORDER
14    L. O’BRIAN, et al.,
15                       Defendants.
16

17          Plaintiff Rodrick Jermon Smith (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 23, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 12.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed April 23, 2021 (ECF No. 12), are

28   ADOPTED IN FULL; and
                                                       1
 1          2. This action is DISMISSED for failure to prosecute, failure to comply with court orders,

 2   and failure to state a claim for the reasons set forth in the September 29, 2020 order (ECF No. 5).

 3          The Clerk of Court is directed to close this case.

 4          IT IS SO ORDERED.

 5   DATED: July 14, 2021

 6

 7

 8
                                                      Troy L. Nunley
 9                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
